Case: 15-60280      Document: 00513637013         Page: 1    Date Filed: 08/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-60280
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         August 15, 2016
                                                                            Lyle W. Cayce
DIPAK CHAUDHARI,                                                                 Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 812 968


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Dipak Chaudhari, a native and citizen of India, petitions for review of
the order of the Board of Immigration Appeals (BIA) dismissing his appeal of
the immigration judge’s (IJ) denial of his motion to reopen his in absentia
removal proceedings. We have jurisdiction to review the denial of this motion.
See Nolos v. Holder, 611 F.3d 279, 281 (5th Cir. 2010). We review the BIA’s




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60280   Document: 00513637013     Page: 2    Date Filed: 08/15/2016


                                No. 15-60280

denials of motions to reopen under a “highly deferential abuse-of-discretion
standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
      Chaudhari argues that he never received notice of the date and time of
his removal hearing.     Service of notice of the removal hearing upon
Chaudhari’s   attorney   constituted   adequate     notice.    See    8   U.S.C.
§ 1229(a)(2)(A); § 1229a(b)(5)(A); 8 C.F.R. § 1292.5(a); Rodriguez-Manzano v.
Holder, 666 F.3d 948, 953 n.6 (5th Cir. 2012); Men Ken Chang v. Jiugni, 669
F.2d 275, 277-78 (5th Cir. 1982). Thus, Chaudhari has not shown that the BIA
abused its discretion. See Zhao, 404 F.3d at 303.
      The petition for review is DENIED.




                                       2